Citation Nr: 1511936	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for tinnitus, including as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This case is before the Board of Veterans' Appeals on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in relevant part, denied a claim for service connection for tinnitus.

The Veteran testified in March 2014, by videoconference at a Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is available in the Virtual VA claims file.  


FINDING OF FACT

The Veteran's tinnitus has been persistently present since military service, and his tinnitus is secondarily related to his service-connected bilateral hearing loss.


CONCLUSION OF LAW

Tinnitus was incurred in service; and is proximately due to, the result of, or chronically aggravated by his service-connected bilateral hearing loss disability.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has tinnitus that developed from in-service noise exposure to heavy duty equipment and weapons fire, starting on the firing range during service in approximately 1965.  Hearing March 2014 Board Videoconference Hearing Transcript (Tr.) at 2-3, 4.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  For the purposes of this regulation, chronic diseases include only those diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tinnitus, at a minimum where there is evidence of acoustic trauma, has been held to be an "organic disease[] of the nervous system," qualifying as a chronic disease under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, No. 13-0540, slip op. at *18 (Vet. App. Feb. 9, 2015).  

There is no disputing that the Veteran presently has a tinnitus disability in his ears.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus, as this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  Moreover, the February 2011 VA examiner also diagnosed tinnitus.  

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of his service treatment records is unremarkable for treatment or diagnosis of any tinnitus disability.  For instance, his separation examination is silent for any complaint of ringing in his ears or diagnosis of tinnitus.  Nonetheless, a DD Form 214 shows a military occupational specialty of sharpshooter during service, which is entirely consistent with his contention that he experienced acoustic trauma from weapons fire on the firing range.  The Board finds the Veteran had in-service noise exposure. 

However, there is no competent medical nexus evidence that supports the possibility of an etiological link from his current tinnitus directly to service, particularly as due to his in-service acoustic trauma.  See Shedden, supra.  The Board acknowledges that the February 2011 VA examiner provided a medical opinion discounting the notion that his current tinnitus is etiologically related to service.  However, the Board finds the opinion is inadequate, as the examiner's negative opinion appears to rely on the inaccurate premise that his tinnitus only began in approximately 2007-2008.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Altogether, the VA examiner appears to have made an inaccurate transcription of his contentions and history of tinnitus, as the examiner recorded that the Veteran reported onset of tinnitus was only 3-4 years prior to the examination.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination in a service connection claim, the examination must be adequate).  Rather, after the examination, the Veteran has clarified that his tinnitus, in fact, began during service, but only worsened 3-4 years ago.  Tr. at 6.  By the Veteran's uncontradicted testimony, he had difficulty understanding and communicating with the VA examiner.  Tr. at 8.  Notably, and in contrast, the February 2011 VA audiological examiner also provided a positive nexus opinion for bilateral sensorineural hearing loss, as due to the same source of acoustic trauma during service, even considering the possibility of post-service occupational noise exposure.  In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  

The Veteran is competent to report symptoms of ringing in his ears since service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Especially in the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  These competent and credible lay statements are highly probative evidence of continuity of symptomatology of a chronic tinnitus condition.  See Fountain, supra.

Importantly, the record also raises the possibility of secondary service connection as a means to establish the tinnitus claim.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Indeed, the February 2011 VA examiner specifically found that the Veteran's tinnitus as likely as not a symptom associated with the Veteran's hearing loss.  Thus, the examiner's medical opinion provides uncontradicted, probative evidence that the Veteran's tinnitus is secondarily related to the Veteran's already service-connected bilateral hearing loss.  

In light of the above discussion,the Board finds that the evidence is, at a minimum, at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim. 


ORDER

Service connection for tinnitus, including as secondary to the service-connected bilateral hearing loss, is granted.



____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


